DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 8/10/2022 has been entered.
EXAMINER’S AMENDMENT
	Authorization for this examiner’s amendment was given in a telephone interview with attorney Robert C. Baraona on 8/24/2022. 
The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, line 13, delete “tubular”, insert --cylindrical--.
In claim 1, line 16, delete “tubular”, insert --cylindrical--.
Allowable Subject Matter
Claims 1-2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to von Schuckmann (US 5,603,434). Regarding claim 1, von Schuckmann discloses a non metallic trigger spray having a pump body with a flow path between an inlet and outlet nozzle connecting to a cylindrical extension disposed between the inlet and the outlet and a ball valve retained in the pump body to seal the inlet; a resilient bellows sealed to the pump body; a trigger actuator attached to the pump body so as to allow for pivotal engagement of the trigger actuator in a manner that compresses the resilient bellows and returns to an initial position in response to spring force created by the resilient bellows; and a closure coupled to the pump body proximate the inlet. In combination with other claimed limitations, von Schuckmann and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention with regard to a cup-shaped pre-compression diaphragm having a flexible panel and a cylindrical wall extending away from a periphery of the panel, with an edge portion of the cylindrical wall sealingly coupled to a portion of the pump body and coaxially surrounding the cylindrical extension, so that an annular pre-compression chamber is defined by an inner surface of the cylindrical wall, the flexible panel and the cylindrical extension, wherein a central section of the flexible panel is positioned to seal the cylindrical extension and, when a pre-determined fluid pressure builds in the pre-compression chamber in response to actuation of the trigger, temporarily open in response to the pre-determined fluid pressure and dispenses pressurized fluid through the outlet nozzle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754